ORDER AFFIRMING JUDGMENT AND SENTENCE or ter District CoUuRT
This matter came before the Court upon a letter from appellant dated December 6, 2006. On August 4, 2006, appellant's court-appointed appellate counsel filed a "Motion to Withdraw" as counsel, pursuant to Anders v. Califormia, 386 U.S. 738, 744, 87 S.Ct. 1396, 1400, 18 L.Ed.2d 493 (1967). This Court, after a careful review of the "Anders brief" submitted by counsel, and the supplemental Amders brief submitted by counsel, and the record, entered its "Order Granting Permission for Court Appointed Counsel to Withdraw and Conditionally Affirming the Judgment and Sentence of the District Court," on September 22, 2006. That Order provided that the district court's "Judgment and Sentence of the Court" would be summarily affirmed unless, on or before November 3, 2006, the appellant, Andrew Larson, filed a pro se brief that persuaded this Court that the captioned appeal is less than wholly frivolous. Subsequently, this Court granted an extension of time, until January 15, 2007, for appellant to file his pro se brief. On December 15, 2006, this Court received the aforementioned letter from appellant. In the letter, appellant writes: "I hope you will accept this letter as an adequate substitute to a brief." This Court notes that appellant has not filed anything else within the time allotted for briefing. Now, after a careful review of appellant's letter, this Court finds that appellant has failed to persuade this Court that his appeal is not wholly frivolous, inasmuch as the matters alluded to in appellant's letter are not found in the appellate record. Therefore, this Court finds that the District Court's "Judgment and Sentence of the Court" in this matter should be affirmed. It is, therefore,
ORDERED that the District Court's "Judgment and Sentence of the Court," which was filed on December 22, 2005, be, and the same hereby is, affirmed.
DATED this 24th day of January, 2007.
BY THE COURT:
/s/ Barton R. Voigt BARTON R. VOIGT Chief Justice